DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/06/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/06/2021, with respect to claim 1 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1, the prior art fails to teach wherein the second spacing ring comprises: a metal material portion surrounding the second through hole, wherein the metal material portion of the second spacing ring is directly contacted with the plastic lens element for maintaining the space between one of the two sides of the plastic lens element and one of the two lens elements adjacent to the side which is an image side of the plastic lens element; and a plastic material portion, wherein an appearance of the plastic material portion is black, the plastic material portion surrounds the second through hole, and the plastic material portion is closer to the second through hole than the metal material portion is thereto, along with the structural limitations positively recited in claim 1. Claims 2-7 and 10-16 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (9,341,813), Chang (8,967,814), Cho (2015/0022896), Cho (2014/0160581), Jeong (2013/0003199), Lai (2012/0314288), Um (2012/0194923), Matsuoka (2012/0147489), Kang (2011/0085070), Yano (2010/00073532), Yano (2010/00073531), Chen (2009/0080094), and Chiang (2004/0125470) disclose relevant lens assemblies, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872